403 Mich. 396 (1978)
270 N.W.2d 1
COUNCIL ABOUT PAROCHIAID
v.
SECRETARY OF STATE
Docket No. 61836, (Calendar No. 1).
Supreme Court of Michigan.
Argued September 27, 1978.
Decided September 28, 1978.
Levin, Levin, Garvett & Dill (by Erwin B. Ellmann, Marshall W. Anstandig, and Eli Grier) for plaintiffs Council About Parochiaid, Loretta J. Manwaring, Henry Linne, William Mays, Jr., and Keith Geiger.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Charles D. Hackney, Assistant Attorney General, for defendants Secretary of State, Director of Elections, and Board of State Canvassers.
Downs, Pirich & Downs, P.C., and Hubbell, Blakeslee & Houlihan for intervening defendants Michigan Citizens for More Sensible Financing of Education, Robert E. Baldwin, Thomas M. Bergeson, John Dodge, Dr. Philip Elve, Sister Maryellen Harmon, Donald L. Kell, Marilyn Lundy, R.J. *398 Lytle, Rev. Thomas A. Neis, Richard Schlegel, Rev. Msgr. Herman H. Zerfas, and Miles Jaffe.
Amici Curiae:
Marston, Sachs, Nunn, Kates, Kadushin & O'Hare for Michigan State AFL-CIO and Detroit Federation of Teachers.
ORDER
Plaintiffs have filed a complaint for mandamus in which they have asked the Court to direct the defendant State Board of Canvassers to invalidate the initiative petitions to amend the Constitution filed by the Citizens for More Sensible Financing of Education and to prohibit the defendant Secretary of State from certifying the proposition for the general election ballot. The board thereafter on September 8, 1978, declared the sufficiency of the petitions.
On September 12, 1978, the Court ordered the defendants to show cause why the relief sought in the plaintiffs' complaint should not be granted and limited consideration to three questions: (1) whether the content of descriptive material that was attached to the petitions at the time of circulation and removed prior to filing was deceptive; (2) whether the heading "Initiative Petition, Amendment to the Constitution" was set forth on the side rather than the top of each petition sheet in violation of MCL 168.482; MSA 6.1482; and (3) whether the petitions should be invalidated, pursuant to MCL 168.482; MSA 6.1482 due to the inaccuracy of the second sentence of art 9, § 6 of the Constitution of 1963 as set forth on the petitions.
Oral arguments were presented September 27, *397 1978. With the imminence of the election, an immediate determination is hereby rendered.
We conclude that the descriptive material attached to the petition at the time of circulation is not a part of the petition and, when considered with the summary paraphrase of the proposed amendment and the body of the petition, is not deceptive. Having reviewed the initiative petition against the allegation that the heading was placed contrary to MCL 168.482; MSA 6.1482, we hold the determination by the State Board of Canvassers, that the form of the petition complied with the statute, was not erroneous. Regarding the third question, considering the nature of the omission and the full text of the petition, we conclude this petition was sufficiently accurate to comply with statutory requirements. The complaint for mandamus is denied.